



COURT OF APPEAL FOR ONTARIO

CITATION: Hasselsjo v. Arcand, 2019 ONCA
    735

DATE: 20190919

DOCKET: C66841

Hoy A.C.J.O., Nordheimer and
    Jamal JJ.A.

BETWEEN

Songja
    Hasselsjo

Appellant/Plaintiff

and

Dan Arcand and TD Canada Trust

Respondents/Defendants

Songja Hasselsjo, in person

James Riewald, for the respondents

Heard and released orally: September 13, 2019

On
    appeal from the order of Justice Andrew J. Goodman of the Superior Court of
    Justice, dated April 16, 2019.

REASONS FOR DECISION

[1]

The appellant has failed to show any error in
    the motion judges conclusion that TD Canada Trust was entitled to terminate
    its banking relationship with the appellant. The appellant has also failed to
    point to any evidence that would sustain her other claims including for
    defamation and unjust enrichment.

[2]

Summary judgment was properly granted dismissing
    the appellants claims.

[3]

The appellant also sought leave to appeal the
    motion judges award of costs. We do not see any basis upon which we would
    properly grant leave.

[4]

The motion for leave to appeal is dismissed as
    is the appeal itself. Costs are awarded to the respondent in the all-inclusive
    amount of $1,500.


Alexandra Hoy A.C.J.O.


I.V.B. Nordheimer
    J.A.

M. Jamal J.A.


